IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE

ID Nos.: 1702000526
17020()003 5

V.

JERMAINE TINGLE

Defendant.

Submitted: November 13, 2017
Decided: December l, 2017

On Defendant’s Motion to Suppress Evidence
DENIED

ORDER
Defendant moves to suppress evidence seized pursuant to two search
Warrants - for a residence and for a vehicle. Defendant argues that the affidavits of
probable cause supporting both Warrants include a statement made in reckless
disregard of the truth. If Defendant’s contention is meritorious, the challenged
statement must be set aside.l The Court then must review the remaining contents
of the affidavit to determine Whether probable cause for a search has been

established2

 

lFrcmks v. Delaware, 438 U.S. 154, 155-56(1978).

2la'.

The challenged portion of the affidavits at issue is the statement that a
controlled drug buy took place “during the second half of February 2017.” The
affidavits are dated February 1, 2017.

When a search is performed pursuant to a warrant, Defendant has the burden
of proving by a preponderance of the evidence that his constitutional rights were
violated.3 The exclusionary rule will not be applied to an otherwise valid warrant
containing a merely clerical error.4

Reviewing the affidavits of probable cause in their entirety, it appears that
the statements are set forth in chronological order. The phrase “second half of
February 2017" is placed between events that take place in the first half of January
2017 and the January 31, 2017 traffic stop. Further, the affidavits are dated
February 1, 2017. It is clear on the face of the affidavits that the controlled buy
took place in the second half of January, not February. The error is clerical, and a

technically inaccurate statement that was not made in reckless disregard of the

truth.

 

3Slate v. Sisson, 883 A.2d 868, 875 (Del. Super. 2005).

4Sl‘ate v. Fleming, 1994 WL 233938, at *4 (Del. Super.).

The Court finds that a common sense reading of the four corners of the
affidavits of probable cause and the warrants, demonstrates compliance with the

constitutional standards protecting Defendant’s rights.5

THEREFORE, Defendant’s Motion to Suppress Evidence is hereby
DENIED.
IT IS SO ORDERED.

WWZM@

Mary Whnst)af(, Judge

 

5See Illinois v. Gates, 462 U.S. 213, 238-39 (1983).